Citation Nr: 1647646	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, with subsequent Army Reserve and National Guard service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the issue of service connection for a bilateral foot disability.  The rating decision denied the claim on the merits.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing is in the record before the Board.  

When this case was previously before the Board in November 2014, the Board addressed the claim on its merits, rather than considering whether to reopen it as a previously denied claim.  38 C.F.R. § 3.156(c) (2016).  The Board remanded the claim for additional development, finding that a February 2012 VA examination was inadequate.  

Pursuant to that development, a May 2015 rating decision granted service connection for bilateral pes planus.  A May 2015 supplemental statement of the case (SSOC) denied service connection for bilateral plantar fasciitis.  In September 2015, the Board remanded the bilateral plantar fasciitis issue for additional development.  A March 2015 SSOC denied the claim.  

The issue of service connection for bilateral plantar fasciitis is before the Board for final appellate determination.


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has bilateral plantar fasciitis.

CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  All development requested by the Board's remands has been conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has bilateral plantar fasciitis due to parachute jumps during active duty.  He contends that his jump status was terminated prematurely due to knee and foot injuries.    

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for bilateral plantar fasciitis.  The record before the Board is negative for this condition. 

In this regard, VA treatment records are negative for a diagnosis of plantar fasciitis.  

In a November 2015 addendum to an April 2015 VA Disability Benefits Questionnaire, the examiner stated that, following a review of the medical records, the Veteran's pes planus was as likely incurred in or caused by an event during military service.  However, there was no objective evidence to support plantar fasciitis at this time, and therefore it was less likely than not that the Veteran's plantar fasciitis was incurred in or caused by an event during military service.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It refers to current examination results and the lack of relevant findings of plantar fasciitis in the medical record.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); see Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Veteran's contentions that he has bilateral plantar fasciitis do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has bilateral plantar fasciitis) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral plantar fasciitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral plantar fasciitis is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


